DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Status of the Claims
This action is in response to papers filed 01/14/2022 in which claims 1-53, 55-61, 64-71, 74, and 76-82 were canceled; claims 54 was amended; and claims 83-88 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 54, 62-63, 72-73, 75 and 83-88 are under examination.

Withdrawn Objection/Rejection
The objection Claim 54 is objected for the misspelling of non-degradable as “non-deqradable,” is withdrawn, in view of Applicant’s amendments to claim 54.


Maintained-Modified Objection
Claims 54 and 83 are objected to because of the following informalities:  the body of the claim contains more than one (1) period (.) (i.e., a., b., c., etc.). It is noted that [e]ach claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m).  Appropriate correction is required.

Maintained-Modified Rejections
Modification Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 54, 62-63, 72-73, and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oral et al (14 November 2013; WO 2013/170005 A1; citations from US 2015/0151866) in view of King et al (5 April 2007; US 2007/0077268 A1) and Tunc et al (16 September 2004; US 2004/0180072 A1).
Regarding claim 54, Oral teaches a method of making a medical implant comprising blending a polymeric material containing a polymer with an antioxidant; and 
However, Oral does not teach the analgesic agent of claim 54.
Regarding the analgesic of claim 54, King teaches a method of producing a bearing (polymeric) material comprising providing a) providing an ultrahigh molecular weight polyethylene (UHMWPE); b) blending or mixing the polyethylene with beneficial agent, particularly, an analgesic; and c) consolidating the polyethylene that is blended or mixed with the analgesic to form the bearing material (abstract; [0002], [0003], [0006]-[0008], [0010]-[0021], [0027]-[0029]; claims 1, 6, 11 and 20). King teaches molding a blend of powdered polyethylene (UHMWPE) and beneficial agent ([0003], 
It would have been obvious to one of ordinary skill in the art to include an analgesic agent such as bupivacaine, ropivacaine or lidocaine in one of the polymer layer(s) containing UHMWPE of polymeric material of Oral per guidance from King and Tunc, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because King teaches generically that any analgesic and antibiotic agents can be blended with the polymer in the polymeric material of Oral, and Tunc provided the guidance for including bupivacaine, ropivacaine or lidocaine as the analgesic of Oral and King so as the resultant polymeric material when used as a medical implant can treat joint pain after orthopedic surgery such as implantation of joint prosthesis (Tunc: abstract; [0014]-[0022]), which is also the same use (polymeric material for orthopedic implants) as mentioned in Oral and King (Oral: [0008], [0114], [0202] and [0235]; King: [0013] and [0037]), and achieve Applicant’s claimed method with reasonable expectation of success.
Regarding claim 62, Oral teaches the cross-linked layered, polymeric material is machined to a final implant shape ([0023], [0078], [0105], [0113], [0115]-[0121] and ([0220]-[0227])).

Regarding claims 72-73, Oral teaches a medical implant comprising the polymeric material or the layered polymeric material (abstract; [0019]-[0034], [0078], [0118], [0154]-[0166], [0218]-[0219], [0220]-[0224] and [0235]; claims 1 and 31). Oral teaches the medical implant is a prosthetic device ([0180] and [0202]).
Regarding claim 75, Oral teaches the antioxidant is Vitamin E ([0008], [0014] and [0052]-[0059]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
Applicant argues Tunc describes blending with bioresorbable/resorbable polymers specifically to lactide and glycolide polymers and thus Tunc does not describe UHMWPE and does not describe processing UHMWPE by compression molding. (Remarks, page 5, 4th paragraph).

In response, the Examiner disagrees. The primary reference of Oral teaches the UHMWPE as the polymer material in the form of resin, powder or flake (Oral: [0008], [0105], [0152], [0154], [0161], [0165], [0220]-[0224]), as well as, the consolidation of the layered UHMWPE by compression molding (Oral: [0105], [0158]-[0160], [0212] and [0220]-[0224]).

Applicant argues Tunc is not combinable with Oral and actually teaches away from the claimed invention, as Tunc uses degradable polymers, and Wohabrebbi only functions with degradable polymers that lose structural integrity, and is distinguishable for the same reasons as Tunc. (Remarks, page 5, last paragraph to page 6).

In response, the Examiner disagrees. As previously discussed, it is reiterated that the 103 rejection of independent claim 54 was based on the combined teachings of Oral, King and Tunc. Thus, Applicant’s arguments focusing on Tunc and Wohabrebbi are misplaced and not pertinent to the obviousness analysis based on the combined teachings of Oral, King and Tunc. As reiterated above, Tunc was used for providing guidance for including bupivacaine, ropivacaine or lidocaine as the analgesic of Oral and King, where King has established that analgesics are suitable drugs (beneficial agents) for mixing with the ultra-high molecular weight polyethylene (UHMWPE) of Oral to form the polymeric material. Indeed, Tunc is certainly combinable with Oral and King and does not teach away, as Tunc is absolutely analogous arts to Oral and King, as well as, the claimed invention because all three references (Oral, King and Tunc) and the claimed invention are drawn to the same field of prosthetic joint implants. There is absolutely no changing in the principle of operation of Oral because as discussed above, King has established that analgesics are suitable drugs (beneficial agents) for In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").

Applicant argues King does not teach or suggest blending UHMWPE resin powder or take with at least one analgesic agent. (Remarks, page 6, 1st paragraph).

In response, the Examiner disagrees. King does teach blending UHMWPE powder with a beneficial agent such as analgesic agent ([0003], [0008] and [0011]).

Applicant argues Oral describes a layering process, it does not describe it for analgesic-containing materials, much less blending UHMWPE resin, powder, or flake with at least one analgesic agent. (Remarks, page 6, last paragraph).

In response, the Examiner disagrees. As discussed above, both Oral and King are drawn using UHMWPE as the polymer material, and the UHMWPE is in a powder form. King established that analgesics are suitable drugs (beneficial agents) for mixing with the ultra-high molecular weight polyethylene (UHMWPE) of Oral to form the polymeric material. It is also noted that King also indicated that addition of beneficial agent does not compromise the mechanical properties such as wear resistance of polymeric material of ultra-high molecular weight polyethylene (UHMWPE) (King: [0002]), thereby including analgesic such as bupivacaine, ropivacaine or lidocaine would not affect the wear resistance properties of the polymeric material of ultra-high molecular weight polyethylene (UHMWPE) of Oral per King.  Thus, King provided the direct guidance for blending UHMWPE powder with an analgesic agent to form the analgesic containing polymeric material.
As a result for at least the reasons discussed above and of record, claims 54, 62-63, 72-73, and 75  remain rejected as being obvious and unpatentable over the combined teachings of Oral, King and Tunc in the pending 103 rejection as set forth in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 54, 62-63, 72-73, 75 and 83-88 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-35, 38-41, 46-48 and 51-54 of copending Application No. 15774860 in view of King et al (cited above). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘860 significantly overlap with the subject matter of the instant claims i.e., a method of making a therapeutic implant comprising blending a polymeric material containing polymer with an antibiotic and antioxidant and layering the blended polymeric material with second 
The difference between the claims of the copending application ‘860 and the claims of the instant application is that the claims from the copending application ‘860 does not contain an analgesic agent. However, it would have been obvious in view to include an analgesic agent that is to be blended with the polymer in the polymeric material of the claims of the copending application ‘860 because King provide the guidance to do so by teaching that an analgesic agent can be included in the polymeric material of the copending application ‘860 when making a therapeutic implant (King: abstract; [0002], [0003], [0006]-[0008], [0010]-[0021], [0027]-[0029]; claims 1, 6, 11 and 20).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending Application No. 15774860 in view of King.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that “U.S. Application Serial No. 15/774,860 is still pending and has not been issued.” (Remarks, page 5, 2nd paragraph).


New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54, 62-63, 72-73, 75 and 83-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 83 introduces new matter as the claim recite the limitations: “ultrahigh molecular weight polyethylene polyethylene.” There is no support in the specification for “ultrahigh molecular weight polyethylene polyethylene.”
Applicant asserted that the support for the amendments of claims 54 and 83 are found in paragraphs [0026], [0117] and [0127] of the specification.
However, after a thorough review of paragraphs [0026], [0117] and [0127], as well as, throughout the specification, there appears to be no support for “ultrahigh molecular weight polyethylene polyethylene” and the negative limitation of “ultrahigh molecular weight polyethylene polyethylene … does not comprises an analgesic agent,” respectively as claimed in claims 54 and 83.
While there is support for ultra-high molecular weight polyethylene (UHMWPE) in the specification (paragraph [0106], there is no support for “ultrahigh molecular weight polyethylene polyethylene” as claimed.
In addition, nowhere in the specification does it explicitly disclose the negative limitation “ultrahigh molecular weight polyethylene polyethylene … does not comprises an analgesic agent” as claimed, nor is this negative limitation implicitly apparent from the disclosure of the specification. It is noted that [a]ny negative limitation or 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. See MPEP § 2173.05(i).
Claims 62-63, 72-73, 75 and 84-88 are also rejected as they depend from claim 54 and 88,respectively, thereby also containing the conflicting new matter material. 
As such, the disclosure does not reasonably convey that the inventor had possession of the subject matter of claims 54 and 83 as amended at the time of filing of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As a result, claim 63 does not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 83-88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oral et al (14 November 2013; WO 2013/170005 A1; citations from US 2015/0151866) in view of King et al (5 April 2007; US 2007/0077268 A1), Tunc et al (16 September 2004; US 2004/0180072 A1) and Wohabrebbi et al (22 October 2009; US 2009/0263319 A1).
Regarding claim 83, Oral teaches a method of making a medical implant comprising blending a polymeric material containing a polymer with an antioxidant; and consolidating the polymeric material and the antioxidant (abstract; [0019]-[0034], [0078], [0105], [0118], [0154]-[0166], [0218]-[0219] and [0235]; claims 1 and 31). Oral also teaches a layered polymeric material of the same, wherein the layered polymer material contains one or more layers that contain polymer only or polymer and low concentration of antioxidant; and one or more layers contain polymer and additives such as antioxidants, and wherein the layered polymers are consolidated by compression molding ([0220]-[0224]). Oral teaches the polymer material is an ultra-high molecular weight polyethylene (UHMWPE) ([0006], [0014], [0052]-[0059], [0084] and [0105]). Oral teaches the polymer material can be crosslinked by ionizing radiation or chemical crosslinking ([0220]-[0227]). Oral teaches the medical implant is a prosthetic device ([0180] and [0202]). Oral teaches the UHMWPE is in the form of resin, powder or flake 
However, Oral does not teach the analgesic agent of claim 83.
Regarding the analgesic agent of claim 83, King teaches a method of producing a bearing (polymeric) material comprising providing a) providing a ultrahigh molecular weight polyethylene (UHMWPE); b) blending or mixing the polyethylene with beneficial agent, particularly, an analgesic; and c) consolidating the polyethylene that is blended or mixed with the analgesic to form the bearing material (abstract; [0002], [0003], [0006]-[0008], [0010]-[0021], [0027]-[0029]; claims 1, 6, 11 and 20). King teaches molding a blend of powdered polyethylene (UHMWPE) and beneficial agent ([0003], [0008] and [0011]). 
Tunc teaches drug reservoir formed from mixing a polymer with a drug such as an analgesic then the mixed a biocompatible polymer and analgesic is extruded and molded (consolidated) into a desired shape. Tunc teaches the drug can be combination of analgesic and an antibiotic (abstract; [0014]-[0026], [0047] and [0070]-[0072]; claims 1-19). Tunc teaches the analgesic is bupivacaine, ropivacaine or lidocaine ([0023] and [0046]; claim 3). Tunc teaches the antibiotic include tetracycline and ampicillin ([0023] and [0024]; claims 2 and 4).
Wohabrebbi teaches a polymeric material in the form of drug depot formed by blending or mixing a biocompatible polymer with an analgesic such as ketorolac and then the mixed polymer and analgesic extruded and molded (consolidated) into a 
It would have been obvious to one of ordinary skill in the art to include an analgesic agent such as bupivacaine, ropivacaine or lidocaine in one of the polymer layer(s) containing UHMWPE of polymeric material of Oral per guidance from King and Tunc, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because King teaches generically that any analgesic and antibiotic agents can be blended with the polymer in the polymeric material of Oral, and Tunc provided the guidance for including bupivacaine, ropivacaine or lidocaine as the analgesic of Oral and King so as the resultant polymeric material when used as a medical implant can treat joint pain after orthopedic surgery such as implantation of joint prosthesis (Tunc: abstract; [0014]-[0022]), which is also the same use (polymeric material for orthopedic implants) as mentioned in Oral and King (Oral: [0008], [0114], [0202] and [0235]; King: [0013] and [0037]), and achieve Applicant’s claimed method with reasonable expectation of success.
It would also have been obvious to one of ordinary skill in the art to include an analgesic agent such as ketorolac in another layer of the layered polymeric material of Oral different from the layer containing analgesic agent such as bupivacaine, ropivacaine or lidocaine, and produce the claimed invention One of ordinary skill in the art would have been motivated to do so because Oral and Wohabrebbi are commonly drawn to medical implants containing a polymeric material comprising a biocompatible 
Regarding claim 84, Oral teaches the antioxidant is Vitamin E ([0008], [0014] and [0052]-[0059]).
Regarding claims 85-88, Oral teaches a medical implant comprising the polymeric material or the layered polymeric material (abstract; [0019]-[0034], [0078], [0118], [0154]-[0166], [0218]-[0219], [0220]-[0224] and [0235]; claims 1 and 31). Oral teaches the medical implant is a prosthetic device ([0180] and [0202]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613